Allowable Subject Matter
1.	 Claims 1-3 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:  as argued by the applicant the prior art of records do not teach an information sharing system of claim 1 including, among other features,  based on a reproduction operation regarding the music or the movie in the terminal device of any user from whom the joining request is received, transmits a synchronous reproduction instruction including post identification information for identifying the music or the movie which is a synchronous reproduction object and information of a present reproduction part of the music or the movie to the terminal device of all users from whom the joining request is received; and synchronizes the music or the movie which is the synchronous reproduction object and instructs a start of reproduction from a common reproduction part in the terminal devices of all the users from whom the joining request is received. Claims 2 and 3 depend on claim 1, and claim 7 is a method claim and recites similar features as system claim 1. 
Further prior art searches failed to produce any relevant results. Thus, claims 1-3 and 7 are allowed.
 

CONCLUSION

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
(Imbrie US 20170302613 A1) Exemplary embodiments of this publication disclosure relate to an environment programmed and/or configured to extract and process user-submitted posts (e.g., questions, comments, etc.) submitted by users to one or more sources (e.g., posts to one or more web pages). The posts can be processed by exemplary embodiments to advantageously facilitate efficient, timely, and/or effective responses to the posts based on specified criteria. [0005] In accordance with embodiments of this publication the disclosure, a computer-implemented method of processing user-submitted posts from one or more sources is disclosed. The method includes receiving a user-submitted post from a source; executing code to programmatically assign a priority to the user-submitted post based on a priority criteria; displaying the user-submitted post in a graphical user interface (GUI) based on the priority; receiving a response to the user-submitted post via the graphical user interface; and transmitting a response to the user-submitted post to the source for display by the source.

3.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
4.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173